Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19       PageID.1    Page 1 of 19




               STATES DISTRICT COURT
       EASTERN DISTRICT OF MICHIGAN SOUTHERN
                      DIVISION

  ERICA COULSTON,                      )
                            Plaintiff  )   Case No.:
                                       )
                 V                     )   Hon:
                                       )
  BIMINGHAM, MICHIGAN, and the         )
  DOWNTOWN DEVELOPMENT DISTRICT)           COMPLAINT
  of BIRMINGHAM, MICHIGAN              )
                            Defendants )
  ___________________________________________/

                             Preliminary Statement

        Plaintiff Erica Coulston brings this case alleging that the City of

  Birmingham has failed to make its public rights of way facilities, services,

  programs or activities fully accessible according to federal and Michigan

  disability law.

        This lawsuit concerns only services, programs, activities and facilities

  located within the borders of the City of Birmingham’s Shopping District

  Area, (hereinafter referred to as the “District”). Specifically, Defendants’

  municipal parking, and its adjacent pedestrian walkways, and pedestrian

  crossings leading to and from the municipal parking.




                                        1
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19        PageID.2   Page 2 of 19



                            II. JURISDICTION AND VENUE

         1. Plaintiff seeks declaratory and final injunctive relief, brought

  pursuant to the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

  12101 to 12213, specifically Title II of the ADA, and Section 504 of the

  Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq., and Michigan’s Persons

  with Disabilities Civil Rights Act, M.C.L. § 37.1301-02.

         2. This Court has jurisdiction over this action under 28 U.S.C. §§

  1331 and 1343 for claims arising under the ADA and Section 504 of the

  Rehabilitation Act.

         3. This Court has jurisdiction to issue a declaratory judgment pursuant

  to 28 U.S.C. §§ 2201 and 2202.

         4. Venue is proper under 28 U.S.C. § 1391(b) because each defendant

  is located in the Eastern District and the events and/or omissions giving rise

  to Plaintiff’ claims occurred inside the City of Birmingham, Michigan, in

  this District.

         5. Jurisdiction in Count III is based on this Court's supplemental

  jurisdiction pursuant to 28 U.S.C. § 1367, because the Michigan State law

  claims arise out a common nucleus of facts with the federal law claims.




                                        2
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19          PageID.3    Page 3 of 19



                              III. PARTIES

        6. Plaintiff Erica Coulston frequently travels to the District for

  business and pleasure. She is a person with a mobility disability and has

  personally encountered many of the District barriers to access at issue and

  has been subjected to hazardous conditions due to the access barriers at issue

  in this case. Also, each time she travels to the District she is likely to suffer

  from the additional barriers to access throughout the area at issue. She would

  benefit by the removal of these barriers.

        7. Plaintiff is a "qualified person with a disability" as defined by the

  Americans With Disabilities Act, and also under the Rehabilitation Act and

  the Michigan PWDCRA.

        8. Plaintiff is being denied access to defendants’ facilities, programs,

  services or activities. She continues to suffer from defendants’ failure to

  make streets, roads and highways, municipal parking, pedestrian crossings,

  sidewalks or other street level pedestrian walkways readily accessible to and

  usable by Plaintiff, and will benefit from the relief sought here.

        9. Defendants the City of Birmingham, (“Birmingham”) the

  Birmingham Downtown Development Authority (“DDA”), are each public

  entities as that term is defined under 42 U.S.C. § 12131(l); 28 C.F.R. §

  35.104.


                                          3
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19         PageID.4   Page 4 of 19



           10. Defendants—through defective provision, construction and

  alterations, combined with insufficient provision of, maintenance of and

  enforcement of—have continuously failed to ensure that their sidewalks,

  street crossings, municipal parking and certain other facilities, services,

  programs and activities are readily usable by and accessible to Plaintiff and

  others.

                                IV. FACTS

           11. Plaintiff Erica Coulston frequently travels to Birmingham’s

  District for business and pleasure.

           12. Plaintiff uses both a motorized wheelchair as well as a manual

  wheelchair to move about the District.

           13. Plaintiff owns a van which is modified with a lift which deploys

  from the passenger side of her van. This permits her to enter and to leave her

  van onto the pedestrian surface. For this, she needs a “van accessible”

  parking space, with a 96 inch access aisle to deploy the lift and to enter and

  exit onto the pavement. This access aisle must be on the passenger side of

  her parking space: otherwise she has to back into the van accessible parking

  space.

           14. Plaintiff also owns a station wagon. When she rides in the station

  wagon, she can use her manual wheelchair by transferring from the station


                                          4
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19        PageID.5    Page 5 of 19



  wagon into her wheelchair. For this, she needs a “car accessible” parking

  space with a 60 inch access aisle. This access aisle must be on the passenger

  side of her parking space: otherwise she has to back into the car accessible

  parking space.

        15. Any parking space that is not ADA-accessible, as described

  above, is not safely usable by Plaintiff.

        16. Likewise, even if a parking space is ADA-accessible, Plaintiff

  needs an ADA-accessible route from that parking space to and from her

  destination.

                   Birmingham’s “District” Municipal Parking

        17. The Birmingham District Assessment Area contains several

  hundred metered public parking spaces.

        18. The District has very few private parking spaces, and most of

  these are reserved for a particular business. As a result, the vast majority of

  parking spaces located inside the District are Defendant owned or controlled

  metered parking spaces.

        19. The Defendants own or control almost all of the parking spaces in

  the District. The vast majority of parking in the District is Defendant owned

  or controlled metered angle-in on-street parking, along with some metered

  on-street parallel parking spaces. There are also several hundred metered


                                          5
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19         PageID.6   Page 6 of 19



  parking spaces located in Defendant owned or controlled parking garages

  and municipal parking lots located within the District.

         20. Upon information and belief, until late 2016, none of these

  parking spaces was designed or designated by Defendants as ADA-

  accessible parking.

         21. During late 2016, Defendants began implementing their

  “Birmingham Accessible Parking Program”, by restriping or otherwise

  creating approximately seventy (70) designated ADA-accessible reserved

  parking spaces located throughout the District, in Defendants’ public right of

  way.

         22. Each of these parking spaces was painted blue, and was provided

  with a blue parking meter lowered to 48 inches high, and with a blue sign

  designating that the parking space was “Reserved Parking Only”, with the

  universal person in a wheelchair symbol.

         23. Upon information and belief, these were the first ever Defendant

  owned or controlled ADA reserved on-street parking spaces in the District.

         24. Once the parking spaces were created, Defendants allowed a few

  months where people who incorrectly parked in the spaces were issued

  courtesy warnings. But, beginning in January 2017, Defendants began to

  “strictly enforce” the parking space rules.


                                         6
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19          PageID.7   Page 7 of 19



        25. Defendants’ Accessible Parking Program and its ADA designated

  parking spaces. After Defendants created the ADA designated parking

  spaces and meters, Plaintiff began to attempt to use them when she traveled

  to the District. Because the spaces were distributed throughout the District,

  Plaintiff believed that she had many new, additional parking locations than

  before. However, Plaintiff has found that the newly created designated

  parking spaces are not safely usable by her.

        26. Defendants’ on-street angled parking. Many of these new ADA

  designated parking spaces are on-street angled parking spaces. Within the

  last few months, Plaintiff parked in one of these spaces adjacent to City Hall

  and the Police Station.

        27. The access aisle for this space for this van-accessible parking

  space was located on the driver side of the van. In order to deploy her van

  lift, Plaintiff had to back into the parking space.

        28. Defendants forbid back-in parking at on-street parking spaces.

  Plaintiff was ticketed. She elected to fight the ticket.

        29. The nearest access point to City Hall from this parking space is the

  driveway for the City Hall and Police Department parking lot. As she

  entered the driveway, she was nearly struck by a Police SUV that was

  exiting the parking lot using the same driveway.


                                          7
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19          PageID.8    Page 8 of 19



         30. After speaking with the prosecutor, and receiving no relief, she

  spoke with the Judge. She was told that Defendants would cancel the ticket

  if she promised to never back-in park in on-street parking. This makes that

  particular ADA designated van accessible parking space not usable by her.

  There are several other such ADA designated parking spaces throughout the

  District.

         31. Despite several trips to City Hall and to the Police Station,

  Plaintiff still has not found a safe place to park with a safe route to City Hall

  and the Police Station.

         32. Farmers’ Market. Due to lack of accessible parking, Plaintiff and

  her husband have great difficulty attending the weekly Farmer’s Market held

  in the District. Sometime, Plaintiff has tried to attend, but has had to turn

  back, due to lack of accessible parking spaces.

         33. Plaintiff’s lack of safe access to City Hall, the Police Station, and

  the weekly Farmer’s market are just some examples. This is not an

  exhaustive list, it is merely to illustrate the lack of access to some of

  Defendants’ facilities, program, services or activities Plaintiff seeks to

  correct.




                                          8
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19          PageID.9   Page 9 of 19



        34. Defendants’ on-street parallel parking. Defendants’ District also

  provides on-street parallel parking. Some of the new ADA designated

  parking spots are located in this on street parallel parking.

        35. None of the ADA designated parallel parking spaces are readily

  accessible to and usable by Plaintiff. Most lack any access aisle, so Plaintiff

  is unable to enter and leave her vehicle. The few such places that do have an

  access aisle suffer from slopes exceeding 1:48%.

        36. Defendants’ parking garages and parking lots. Defendants own or

  control several parking garages and municipal parking lots in the District.

  Each of these has some of the ADA designated parking spots.

        37. Problems common to the District’s ADA designated parking

  spaces. Whether on street angled parking, on street parallel parking, or in a

  parking garage or street level parking lot, most of the ADA designated

  parking spaces and/or adjacent access aisles suffer from slopes exceeding

  1:48%. These excessive slopes can cause a wheelchair to roll away while

  attempting to transfer into or out of the station wagon, and can cause

  difficulty with the van lift properly deploying.

        38. The route from the ADA designated parking space to the nearest

  sidewalk entrance. Each of these parking spaces have routes to and from the

  parking space to and from the adjacent sidewalk. As another common


                                          9
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19        PageID.10    Page 10 of 19



   barrier, most of these pedestrian routes suffer from one or more of the

   following barriers to access: running slopes exceeding 8.33%; cross slopes

   exceeding 2%; counter slopes exceeding 5%; potholes or other abrupt

   changes in level.

         39. In addition, at most of the on street parking spaces, Plaintiff must

   enter into traffic, risking a collision with vehicles, in order to reach a curb

   ramp leading onto the directly adjacent sidewalk. Without taking this risk,

   Plaintiffs cannot enter onto the sidewalk, and cannot access the parking

   meter to pay for parking.

         40. At many of these ADA designated parking spaces located in

   Defendants’ parking garages or surface lots, Plaintiff must travel behind

   several parked vehicles to enter or to leave the garage or lot, risking being

   backed over by a parked vehicle, or risking collision with vehicles entering

   or leaving the garage or lot.

         41. The pedestrian sidewalk intersection crossings including curb

   ramps adjacent to the ADA designated parking spaces. After overcoming the

   access barriers in the ADA designated parking spaces and overcoming the

   traffic and other barriers to reach the nearest sidewalk entrance, Plaintiff

   encounters barriers to entering from the pedestrian crossing onto the

   adjacent sidewalk. Almost all of the curb ramps leading to and from the


                                         10
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19       PageID.11    Page 11 of 19



   pedestrian crossings in the District to the District’s sidewalks suffer from

   one or more of the following barriers to access: running slopes exceeding

   8.33%; cross slopes exceeding 2%; counter slopes exceeding 5%; potholes

   or other abrupt changes in level at the transition from the street to the curb

   ramp; landings at the top of the curb ramp with slopes exceeding 2%, or

   ponding of water at the transition.

         42. Often, when encountering these barriers to access, Plaintiff must

   either risk tipping over, or sometimes has to avoid the curb ramps altogether

   and travel in traffic to find an usable driveway, risking collision with

   vehicles entering or exiting the driveway.

         43. The District’s sidewalks. After Plaintiff finds a parking space, and

   negotiates the pedestrian route from the parking space to the nearest entrance

   to the adjacent sidewalks, she finds additional barriers. The District’s

   sidewalks contain barriers to access from and to the ADA designated

   parking spaces. Among these are: cross slopes exceeding 2%; running slopes

   exceeding 8.33%; and/or changes in level exceeding ¼ inch unbeveled or ½

   inch beveled 1:2. To safely use these sidewalk, Plaintiff needs to have these

   barriers corrected.

         44. Plaintiff acknowledges that Defendants have made a start by

   creating approximately 70 ADA designated parking spaces. But, she needs


                                         11
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19      PageID.12   Page 12 of 19



   the parking spaces, their access aisles, and their routes to and from the

   adjacent sidewalks to be made accessible according to law. In addition, she

   needs the curb ramps onto the sidewalks made accessible, and to have the

   sidewalks themselves made accessible according to law.

         46. During year 2016, when Defendants restriped or otherwise

   constructed the approximately seventy (70) ADA designated parking spaces,

   Defendants also received federal funds.

         47. Upon information and belief, each of these defective pedestrian

   walkways, pedestrian crossings, and curb ramps have been built or otherwise

   altered after 1973, the effective date of the Rehabilitation Act, or after

   January 26, 1992, the effective date of Title II of the ADA, and currently

   violate one or more federal accessibility standard.

         48. Upon information and belief, during some of all of these years,

   Defendants received federal funding.

         49. Upon information and belief, going back to January 26, 1992,

   Birmingham and or its DDA has resurfaced or altered many streets and

   roads, and/or has built curb ramps, and pedestrian walkways that currently

   suffer from one or more of the following conditions: a running slope

   exceeding 8.33%, a cross slope exceeding 1:48, a top landing with slopes

   exceeding 1:48, changes in level exceeding ¼ inch, lips at transitions to


                                          12
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19      PageID.13     Page 13 of 19



   street crossings, counter slopes exceeding 5%, holes or defects in the

   crosswalk or where the crosswalk meets the curb ramp. Many of these

   pedestrian walkways and/or curb ramps constitute tipping hazards.

         50. Throughout the District, Plaintiff cannot travel for more than a

   block or two without encountering non-ADA compliant slopes and changes

   in level, and other barriers to access.

                          V. CAUSES OF ACTION

FIRST CAUSE OF ACTION: INJUNCTIVE RELIEF CLAIM UNDER
      TITLE II OF THE AMERICANS WITH DISABILITIES ACT

         51. Plaintiff incorporates by reference the allegations of paragraphs 1

   through 50 above, inclusive. Plaintiff brings this count for declaratory and

   final injunctive relief, but not money damages, under Title II of the

   Americans With Disabilities Act (ADA).

         52. Defendants’ action violate Title II of the ADA, which prohibits

   covered public entities from denying individuals with disabilities “the

   benefits of ” any “program” or “activity” or “service[]” of a covered entity

   on the basis of disability. 42 U.S.C. 12132.

         53. Defendants’ provision and maintenance of on-street and other

   municipal parking is a “service, program or activity” of defendants. Upon

   information and belief, none of these parking spaces is readily accessible to

   and usable by Plaintiff. Furthermore, Defendants’ municipal parking and

                                             13
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19           PageID.14   Page 14 of 19



   adjacent pedestrian crossings and pedestrian walkways, viewed in their

   entirety, are not readily accessible to and usable by Plaintiff.

         54. After constructing or altering a facility, each defendant “shall

   maintain in operable working condition those features of facilities that are

   required to be readily accessible to and usable by persons with disabilities by

   the Act.” 28 C.F.R. § 35.133. Facilities required to be accessible include

   roads, walks, passageways and parking lots. 28 C.F.R. § 35.104. As set forth

   herein, each defendant routinely fails to do this.

         55. Specifically, Defendants have failed to maintain accessible

   facilities by failing to replace crumbling and uneven pavement, remove

   protruding and/or moveable obstructions, ensure a sufficiently wide path of

   travel, correct excessive cross-slopes and running slopes on municipal

   parking spaces, pedestrian crossings and walks, and failing to provide

   accessible municipal parking thus constitutes unlawful discrimination on the

   basis of disability in violation of Title II of the ADA.

         56. Additionally, defendants are denying Plaintiff readily accessible

   and usable participation in the services, programs or activities of the police

   station, on-street parking, farmers’ marked and festivals due to lack of

   access to them. Applying the general prohibition to facilities, the regulations

   provide that no one with a covered disability “shall, because a public entity’s


                                          14
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19         PageID.15    Page 15 of 19



   facilities are inaccessible to or unusable by individuals with disabilities, be

   excluded from participation in, or be denied the benefits of the services,

   programs, or activities of a public entity.” 28 C.F.R. § 35.149. And the

   regulations expressly define “facility” to include “roads” and “walks”

   controlled by a public entity. 28 C.F.R. § 35.104.

         57. Each defendant is violating Title II’s access requirements set forth

   in 28 C.F.R. § 149 (the general prohibition against discrimination); 28

   C.F.R. § 150 (requiring accessibility of facilities existing prior to January 26,

   1992, the effective date of Title II); and, 28 C.F.R. § 151 (requiring that

   facilities newly constructed or altered after January 26, 1992 be fully

   accessible).

         58. Defendants’ conduct constitutes an ongoing and continuous

   violation of the ADA and unless restrained from doing so, defendants will

   continue to violate the ADA. Said conduct, unless enjoined, will continue to

   inflict injuries for which Plaintiff has no adequate remedy at law.

   Consequently, Plaintiff is entitled to final injunctive relief pursuant to

   section 308 of the ADA 42 U.S.C. § 12188, and reasonable attorneys fees

   and costs.




                                          15
 Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19           PageID.16    Page 16 of 19



               SECOND CAUSE OF ACTION:
CLAIM UNDER THE REHABILITATION ACT OF 1973, 29 U.S.C. § 794 et
                           seq.,

           59. Plaintiff incorporates by reference the allegations of paragraphs 1

    through 58 above, inclusive. Plaintiffs bring this count pursuant to Section

    504 of the Rehabilitation Act (RA) for final injunctive relief, but not

    monetary relief.

        60. Defendants’ conduct violates Section 504 of the Rehabilitation Act

    (RA), which prohibits covered public entities from denying individuals with

    disabilities “the benefits of ” any “program” or “activity” of a covered entity

    on the basis of disability. 29 U.S.C. 794(a). 1

        61. Upon information and belief, at all times relevant, each defendant has

    received federal financial assistance, which each has spent on one or more of

    the facilities, programs or services complained of herein.

        62. Plaintiff is entitled to declaratory relief, and to final injunctive relief

    ordering each defendant to bring these facilities, programs or activities into

    compliance, and Plaintiff reasonable attorneys fees and costs.




    1
     Although the Rehab Act—passed in 1973—uses the term “handicapped”,
    Congress in the late 1980s stopped using this term because “individuals with
    disabilities find the term ‘handicapped’ objectionable.” Helen L. v. Didario,
    46 F.3d 325, 333 n8 (3rd Cir. 1995).

                                            16
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19          PageID.17    Page 17 of 19



                      COUNT THREE:
    MICHIGAN PERSONS WITH DISABILITIES CIVIL RIGHTS ACT,
                     M.C.L. § 37.1301-02.

         63. Plaintiff incorporate by reference the allegations of paragraphs 1

   through 62 above, inclusive. Plaintiff brings this claim for declaratory and

   final injunctive relief, but not for monetary damages, against defendants.

   Defendants’ failure to construct, alter and maintain their services, programs

   or activities to be accessible to Plaintiff violates Michigan law at M.C.L. §

   37.1301-02. Plaintiff seek final injunctive and declaratory relief, attorney

   fees and costs.

         64. The Michigan Persons with Disabilities Civil Rights Act

   (PWDCRA) is built upon similar policy objective and legal standards as the

   ADA, and the ADA and PWDCRA "substantially mirror" each other.

   Donald v. Sybra, Inc., 667 F.3d 757, 764 (6th Cir. 2012) (quoting Cotter v.

   Ajilon Servs., Inc., 287 F.3d 593, 597 (6th Cir.2002).

         65. Defendants Birmingham and Birmingham DDA are a “public

   service” subject to the PWDCRA’s Article 3. MCL 37.1301(b). Plaintiff has

   “a disability” as defined in the statute. MCL 37.1103(d)(i)(B). Further, just

   as with the ADA’s “qualified individual with a disability” provision, these

   disabilities are “unrelated” to his or her ability to utilize and benefit from the




                                           17
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19       PageID.18    Page 18 of 19



   city streets, pedestrian walkways and municipal parking, with the

   accommodation their mobility devices. MCL 37.1103(l).

         66. Plaintiff seeks declaratory relief, and final injunctive relief

   ordering these two defendants to bring these services, programs or activities

   into compliance, and pay Plaintiff reasonable attorneys fees and costs.

                          VI. PRAYER FOR RELIEF

   WHEREFORE, Plaintiff asks this Court for the following relief:

         A. An final injunctive order and judgment requiring each defendant to

   comply with the Americans with Disabilities Act, Section 504 of the

   Rehabilitation Act, and with Michigan’s Persons with Disabilities Civil

   Rights Act;

         B. A final declaration that the services, programs, activities and

   facilities listed herein under the jurisdiction of defendants, including the

   municipal parking, streets, roads and highways, sidewalks, and other street

   level pedestrian walkways, are provided, constructed, altered, designed,

   and/or maintained in a manner which discriminates against Plaintiff and

   which fails to provide program access for persons with disabilities as

   required by law;

         C. An injunction ordering defendants to make these accessible

   according to law;


                                         18
Case 2:19-cv-13038-GCS-DRG ECF No. 1 filed 10/15/19       PageID.19    Page 19 of 19



         D. An award to Plaintiff’ reasonable attorneys' fees and costs;

          E. Such other and further relief as the Court deems just and proper

                               Respectfully submitted,


                               /s J. Mark Finnegan
                               J. Mark Finnegan (P68050)
                               Denise M. Heberle (P64145)
                               HEBERLE & FINNEGAN PLLC
                               2580 Craig Road
                               Ann Arbor, MI 48103
                               734-302-3233
                               734-302-3234 (fax)
                               hffirm@comcast.net
                               dmheberle@gmail.com

                               Attorneys for Plaintiff




                                        19
